Citation Nr: 1600602	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  03-26 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis.   

2.  Entitlement to service connection for a left shoulder disability, to include arthritis of the left shoulder.  

3.  Entitlement to service connection for a right shoulder disability.   

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for anxiety disorder.  

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension as secondary to service-connected disability.  

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chest pains as secondary to service-connected disability.  

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1964 to October 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

This case was before the Board and remanded in March 2011 and January 2015 to provide the Veteran with an opportunity to testify at a Board hearing.  As discussed below, the Veteran testified at a hearing in August 2015 and the case has been returned to the Board for appellate review.  

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge in August 2015 as to the issues of service connection for a left shoulder disability, a right shoulder disability, anxiety, and hearing loss.  A transcript of the hearing is of record.  

The Board acknowledges that, in a March 2003 rating decision, the RO, in pertinent part, denied reopening the previously denied claims of entitlement to service connection for hypertension on a direct incurrence basis and entitlement to service connection for chest pains on a direct incurrence basis.  The Veteran filed a timely notice of disagreement in September 2003 and a statement of the case was issued in March 2004.  The Veteran subsequently filed a statement that the Board construes as a timely substantive appeal in March 2004.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  Although these issues have been perfected, they have not yet been certified to the Board.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  To the extent that the additional VA treatment records located in VBMS and the Virtual VA paperless claims system that were received subsequent to the most recent supplemental statement of the case are relevant, the Board finds that there is no prejudice to the Veteran as the decision herein reopens the claim of service connection for arthritis and remands the remainder of the claims; therefore, the Agency of Original Jurisdiction (AOJ) will have an opportunity to review the records.  

Finally, the Board notes that although the issue of entitlement to service connection for a back disorder has been certified to the Board, the Veteran has requested a hearing on that issue in Washington, DC, and it is not part of this appeal.

This decision reopens the claim of service connection for arthritis.  The underlying merits of the of the claim of service connection for a left shoulder disability, to include arthritis, and the remainder of the issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  



FINDINGS OF FACT

1.  In an April 2000 rating decision, the RO denied the Veteran's claim of entitlement to service connection for arthritis.  The Veteran did not appeal or submit new and material evidence within one year.

2.  The evidence received since the April 2000 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying service connection claim.


CONCLUSIONS OF LAW

1.  The April 2000 rating decision that denied the claim for entitlement to service connection for arthritis is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. 
§§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2015).

2.  The evidence received subsequent to the April 2000 rating decision is new and material, and the claim of service connection for arthritis is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117. 

In an April 2000 rating decision, the RO denied the Veteran's claim of service connection for arthritis.  The RO found that the evidence received in connection with his claim failed to establish a relationship between his arthritis and any disease or injury during military service.  The Veteran was notified of this decision, but he did not appeal it or submit new and material evidence within the one-year appeal period.  Therefore, this decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.156(b), 20.1103.

Of record at the time were the Veteran's service treatment records and his private medical treatment records dated from July 1979 to April 1990.  The service treatment records were silent for any arthritis.  His private treatment records showed that he was diagnosed with left shoulder arthritis.  As the only diagnosis of arthritis at the time of the prior denial related to his left shoulder, the Board finds that the April 2000 rating decision implicitly denied a claim of service connection for the Veteran's arthritis of the left shoulder.  

The evidence received since the April 2000 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156.  In particular, the evidence includes the Veteran's testimony from the August 2015 hearing.  The Veteran testified that, during service, he was an aircraft fueler on an aircraft carrier and he had to pull out the hose and refuel the jets.  He explained that his shoulders began to hurt during service, that the pain continued thereafter, and that he was subsequently diagnosed with arthritis of his left shoulder.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus, 3 Vet. App. at 513.  This evidence was not previously considered by the RO, relates to an unestablished fact necessary to substantiate the claim, to include nexus, and could reasonably substantiate the claim.  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for arthritis is reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for arthritis is reopened, and to this extent only, the appeal is granted.


REMAND

The Board finds that a remand is necessary for further evidentiary development.  

First, as to the bilateral shoulders, the Veteran has contended that he has had pain in his shoulder since service when he had to refuel aircraft carriers which required him carrying and lift heavy hoses.  See August 2015 Brd. Hrg. Tr. at 4-9.  He was diagnosed with left shoulder arthritis in April 1983 and, at a VA examination in November 2007, it was reported that he had tenderness in both shoulders.  Although a VA examination was provided to the Veteran, a medical opinion to determine the etiology of his claimed bilateral shoulder disability has not been obtained.  Therefore, the Board finds that an additional VA examination and medical opinion are needed in order to determine the likely etiology of the claimed bilateral shoulder disability.  

Second, the Veteran has contended that he currently has hearing loss as a result of loud and hazardous noise exposure on the flight deck during service.  See August 2015 Brd. Hrg. Tr. at 16.  The Veteran has been provided multiple VA audiology evaluations to determine the nature and likely etiology of his claimed hearing loss; however, the VA hearing evaluations have either shown normal hearing or the audiologist found that the results were invalid.  See e.g., February 2003 VA examination report; May 2007 VA treatment records; June 2007 VA audiology consultation; February 2013 VA examination report.  The Veteran subsequently submitted a private audiogram which showed hearing loss.  See August 2015 private audiogram.  Therefore, the Board finds that an additional VA examination and medical opinion are needed in order to determine the nature and likely etiology of the claimed bilateral hearing loss.  The Veteran should be made aware that his cooperation is necessary and that his failure to cooperate at the examination could result in the denial of his claim.  

Third, the Veteran was afforded a VA examination in connection with his claim for PTSD in February 2012.  The examiner stated that the Veteran was reporting clinically significant symptoms of anxiety and depression, some of which appear to be more generalized in nature and not related to his PTSD.  The examiner determined that, according to the DSM IV, anxiety disorder not otherwise specified (NOS) was the most appropriate diagnosis to characterize a mixed anxiety-depressive disorder.  As to the etiology of the Veteran's anxiety disorder, he opined that it was less likely as not related to or incurred in service.  The rationale provided was that the disorder appeared to have emerged in the late 1980's related to work stressors that he experienced while working at the United States Postal Service.  Although the examiner addressed the Veteran's service personnel records and post-service medical records in rendering the decision, the examiner did not address the Veteran's lay statements that his symptoms began during service nor a February 1966 service treatment record that provided that the Veteran had recurrence of sleep walking that began while he was in the hospital which was probably secondary to nervous tension.  Accordingly, the Board finds that an addendum opinion is necessary that addresses this evidence.  

Fourth, the record reflects that the Veteran was awarded worker's compensation benefits in 1984, in part, as a result of anxiety related to his employment with the United States Postal Service.  It appears that his benefits were discontinued in around 1996 and then subsequently reinstated soon thereafter.  Therefore, an attempt should be made to secure the decision to grant the benefits, discontinue the benefits, and reinstate the benefits, as well as the records upon which those decisions were based.  Furthermore, any outstanding, relevant VA and private treatment records should also be secured, to specifically include the x-ray examination report of the Veteran's shoulders taken about three to four months prior to the August 2015 hearing.  See, August 2015 Brd. Hrg. Tr. at 8.  

Finally, in a March 2008 rating decision, the RO denied, among other issues, the applications to reopen the previously denied claims of entitlement to service connection for hypertension as secondary to the service-connected PTSD and entitlement to service connection for chest pains as secondary to the service-connected PTSD and a claim for TDIU.  Subsequently, the Veteran submitted a statement expressing disagreement with the March 2008 rating decision as to those issues.  See May 2008 statement.  To date, a statement of the case has not been issued addressing these issues.  Therefore, on remand, a statement of the case should be issued and the Veteran should be afforded an opportunity to submit a substantive appeal as to these issues.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing the issues of: (1) TDIU; (2) whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension as secondary to service-connected disability; and (3) whether new and material evidence has been received to reopen the claim of entitlement to service connection for chest pain as secondary to service-connected disability.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the statement of the case unless he perfects his appeal. 

2.  Afford the Veteran the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records related to his anxiety disorder, shoulders, and hearing loss, to specifically include the x-ray examination report of the shoulders from Dr. R.  Specifically request authorization for the decision to grant the Veteran's worker's compensation benefits from the United States Postal Service in 1984, to terminate the benefits in 1996, to reinstate the benefits, and all records upon which those decisions were based.  Only ask the Veteran to submit the records himself if: (1) the Veteran does not submit the proper authorization; or (2) after appropriate attempts have been made to request the records and a negative reply has been received.   

Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran. 

3.  Request VA medical records at the VA healthcare systems in Huntsville, Alabama and Madison, Alabama dated from October 2015 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.

4.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the etiology of any bilateral shoulder disability that may be present.  The claims file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed must be provided.

The Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must state all diagnoses related to the right shoulder and the left shoulder.  

Second, for each diagnosis identified, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's period of active service, to include lifting heavy hoses while refueling jets.  

In rendering the opinion, the examiner must specifically consider the March 1983 private treatment record that contained a diagnosis of left shoulder arthritis and the November 1999 private treatment record that contained a complaint of pain in the shoulders.  

5.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the etiology of any hearing loss that may be present.  The claims file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed must be provided.

The Veteran should be made aware that his cooperation is necessary and that his failure to cooperate at the examination could result in the denial of his claim.  

The Veteran is competent to attest to matters of which he has first-hand knowledge, including noise exposure and his observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss manifested in service or is otherwise causally or etiologically related to his military service, including noise exposure therein.  

In rendering the opinion the examiner must consider the following:  1) the April 1983 private treatment record that contained a notation that the Veteran has difficulty hearing out of his left ear; 2) the February 2003 VA examination report; 3) the May 2007 VA treatment record; 4) the June 2007 VA audiology consultation report; and 5) the February 2013 VA examination report.   

The examiner is advised that absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

6.  After any additional records are associated with the claims file, refer the claims file to the February 2012 VA examiner, if available, or if not, to a qualified VA examiner for a clarifying opinion.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post- service medical records, and lay statements, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the anxiety disorder manifested in or is otherwise related to the Veteran's period of service.

The examiner must specifically consider the following evidence of record: (1) the February 1966 service treatment record that contained a notation that the Veteran suffered from sleep walking and indicated that it was due to nervous tension; (2) the Veteran's statement in the February 2003 VA examination report that his physiatric symptoms started during service; (3) the Veteran's statement in the April 2003 notice of disagreement that when you face a stressful situation, whether it is a sudden movement, or prolonged aggravation such as the Vietnam war, your body undergoes a profound biological change.  

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

9.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


